Gene Uzoukwu v. State of Maryland, et al., No. 409, September Term, 2020. Opinion by
Nazarian, J.

HOME IMPROVEMENT – LICENSING REQUIREMENT – RESTITUTION

Building owner was entitled to receive restitution under § 11-603 of the Criminal
Procedure Article for damage that an unlicensed contractor caused to one of the building’s
walls in removing a fire escape. The contractor had pleaded guilty to selling home
improvement services without a license in violation of § 8-601(a) of the Business
Regulations Article, and removal of the fire escape in connection with a contract to do
other work on the building constituted “home improvement” under that section and not
“demolition” (for which no contractor’s license is required).
Circuit Court for Baltimore City
Case No. 819137022

                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 409

                                                                                             September Term, 2020
                                                                                   ______________________________________

                                                                                              GENE UZOUKWU

                                                                                                       v.

                                                                                        STATE OF MARYLAND, ET AL.
                                                                                   ______________________________________

                                                                                        Nazarian,
                                                                                        Gould,
                                                                                        Wright, Alexander, Jr.
                                                                                          (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Nazarian, J.
                                                                                   ______________________________________

                                                                                        Filed: September 2, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                       2021-09-02 11:03-04:00




Suzanne C. Johnson, Clerk
       This appeal arises from a home improvement project gone wrong, and the outcome

turns on whether the project was a home improvement in the first place. Eugene Uzoukwu

hired Kevin Servance to, among other things, remove a fire escape from an exterior wall

of a house he owns. Mr. Servance, who misrepresented himself as having a Maryland

contractor’s license (he listed someone else’s license number on the contract), tied the fire

escape to a truck and pulled a portion of the wall down with the fire escape. Mr. Servance

pleaded guilty in the Circuit Court for Baltimore City to acting as a home improvement

contractor without a license, a violation of § 8-601 of the Business Regulations Article

(“BR”) of the Maryland Code (1992, 2015 Repl. Vol; 2020 Supp.). Mr. Uzoukwu sought

restitution for the damage to his building, but the circuit court denied his request on the

ground that removal of the fire escape was demolition, not home improvement, and thus

not a direct result of the crime for which Mr. Servance pleaded guilty. Mr. Uzoukwu

appeals, and we reverse and remand for a new restitution hearing and determination.

                                I.       BACKGROUND

       On March 17, 2017, Mr. Uzoukwu entered into a contract with Mr. Servance for

work on a house Mr. Uzoukwu owns in Baltimore City. Mr. Uzoukwu agreed to pay

$14,000 in installments for Mr. Servance to “[i]nstall [a] new rubber roof and remove

existing fire escapes (rear and side). Furnish all materials, labor, and permits necessary for

the completion of work . . . .” Mr. Uzoukwu testified at the restitution hearing that this

work represented one step toward a “total renovation” of the property. At the top of the

contract, Mr. Servance listed a Maryland Home Improvement Commission license number,

but the number was someone else’s.
       On May 31, 2017, after Mr. Uzoukwu made the final payment, Mr. Servance or his

employees1 attached the rear fire escape to a truck in an attempt to detach it from the

exterior wall of the house. Unfortunately, they hadn’t first detached the fire escape from

the rear wall, and when they went to pull it down, they brought part of the wall down too.

Mr. Uzouwku reported this incident to the Maryland Home Improvement Commission and

discovered that Mr. Servance was not a licensed home improvement contractor.

       Mr. Servance was charged with violating BR § 8-601(a), which prohibits persons

from selling home improvement services in the State without a contractor’s license. He

pleaded guilty and was sentenced to six months incarceration, all but three consecutive

weekends suspended, followed by a six-month term of probation. Mr. Uzoukwu then

sought restitution under § 11-603 of the Criminal Procedure Article (“CP”) of the Maryland

Code (2001, 2018 Repl. Vol.).

       On December 3, 2019, the circuit court held a restitution hearing. Mr. Uzoukwu

testified about the incident and documented $17,051.61 worth of damages to the home that

resulted from the improper removal of the rear fire escape. Mr. Uzoukwu argued that

restitution was appropriate because he incurred those damages as a victim of Mr.

Servance’s crime, acting as a home improvement contractor without a license.

       Mr. Servance testified that before he removed the fire escape he told Mr. Uzoukwu

“[t]hat it was to . . . [Mr. Uzoukwu’s] best interest not to take the fire escape down because



1
 It’s unclear whether Mr. Servance removed the rear fire escape alone, did so along with
his employees, or whether his employees did it at his direction. The answer doesn’t affect
our analysis, though.
the wall was deteriorated. It was already falling. [The] wall was already down. 90 percent

of the wall was already damaged.” Mr. Servance accepted payment for the work but

claimed that removing the fire escape was a demolition, a task that did not require a

contractor’s license, rather than a home improvement, which did.

         After hearing testimony from both sides, the court denied Mr. Uzoukwu’s request

for restitution. The court found that there was no connection between Mr. Servance’s

crime, performing home improvement work without a license, and the damage to the house

from removing the fire escape, which the court deemed demolition. Mr. Uzoukwu noted a

timely appeal. We supply additional facts as necessary below.

                                  II.      DISCUSSION

         Mr. Uzoukwu raises two issues that boil down to one core question: is the removal

of a fixture or element of a building, in this case a fire escape, home improvement work

for purposes of BR § 8-601’s licensing requirement?2 We hold that it was: the removal of

the fire escape from Mr. Uzoukwu’s house was a home improvement service for which a



2
    Mr. Uzoukwu phrased his Questions Presented as follows:
               1. Whether the statute requiring home improvement
               contractors to be licensed before performing renovation
               services covers all alterations to a home undergoing
               renovation, including removing unsightly or dangerous parts
               of a residence, as well as adding new improvements to a
               residence.
               2. Whether a contractor who pleads guilty to misrepresenting
               himself as a licensed home improvement contractor has no
               criminal statutory restitution liability for the extensive damage
               he caused to a residence pursuant to a home improvement
               contract when he destroyed a wall of the residence.
contractor was required to have a license. The charge to which Mr. Severance pleaded

guilty encompassed that work, and Mr. Uzoukwu was entitled to seek restitution for the

damages he suffered.

       Ordinarily, we review a trial court’s decision to grant or deny restitution for abuse

of discretion. In re Cody H., 452 Md. 169, 181 (2017) (citing Silver v. State, 420 Md. 415,

427 (2011)). But “[w]hen the trial court’s [decision] ‘involves an interpretation and

application of Maryland statutory and case law, our Court must determine whether the

lower court’s conclusions are legally correct under a de novo standard of review.”’ Goff v.

State, 387 Md. 327, 338 (2005) (second alteration to original) (quoting Nesbit v. Gov’t

Emps. Ins. Co., 382 Md. 65, 72 (2004)). In this case, the denial of restitution flowed from

the circuit court’s interpretation of BR § 8-101(g)(1), and specifically the meaning of

“home improvement,” a conclusion we review de novo.

       Maryland “follows the general principles of statutory interpretation.” Johnson v.

Mayor & City Council of Baltimore, 430 Md. 368, 377 (2013). “The cardinal rule of

statutory construction is to ascertain and effectuate the intent of the [General Assembly].”

Mayor & Town Council of Oakland v. Mayor & Town Council of Mountain Lake Park,

392 Md. 301, 316 (2006). We “provide[] judicial deference to the policy decisions enacted

into law by the General Assembly, [and we] assume that the legislature’s intent is expressed

in the statutory language and thus our statutory interpretation focuses primarily on the

language of the statute to determine the purpose and intent of the General Assembly.”

Phillips v. State, 451 Md. 180, 196 (2017)). To that end, “we begin ‘with the plain language

of the statute, and ordinary, popular understanding of the English language dictates
interpretation of its terminology.’” Blackstone v. Sharma, 461 Md. 87, 113 (2018) (quoting

Schreyer v. Chaplain, 416 Md. 94, 101 (2010)). And “[a]bsent ambiguity in the text of the

statute, ‘it is our duty to interpret the law as written and apply its plain meaning to the facts

before us.’” Johnson v. State, 467 Md. 362, 373 (2020) (quoting In re S.K., 466 Md. 31, 54

(2019)).

       Mr. Uzoukwu can seek restitution if he is the victim of a crime that directly caused

damage to his property. The crime at issue here is defined in BR § 8-601, which makes it

a misdemeanor for a person to sell or offer to sell home improvements in Maryland without

a contractor’s license:

              (a) Except as otherwise provided in this title, a person may not
              act or offer to act as a contractor in the State unless the person
              has a contractor license.
              (b) Except as otherwise provided in this title, a person may not
              sell or offer to sell a home improvement in the State unless the
              person has a contractor license or salesperson license.
              (c) A person who violates this section is guilty of a
              misdemeanor and, on first conviction, is subject to a fine not
              exceeding $1,000 or imprisonment not exceeding 6 months or
              both and, on a second or subsequent conviction, is subject to a
              fine not exceeding $5,000 or imprisonment not exceeding 2
              years or both.

       The circuit court found in this case that the removal of the fire escape from

Mr. Uzoukwu’s home was not a home improvement, but a demolition, which doesn’t

require a home improvement license. We look, then, to the definition of “home

improvement,” which appears in BR § 8-101(g)(1):

              (i) the addition to or alteration, conversion, improvement,
              modernization, remodeling, repair, or replacement of a
              building or part of a building that is used or designed to be used
              as a residence or dwelling place or a structure adjacent to that
              building; or
              (ii) an improvement to land adjacent to the building.

       Mr. Uzoukwu focuses on “alteration” here, and although the definitions section

doesn’t provide any greater specificity to the subcategories of home improvements, the

plain meaning of that term readily includes the removal of an element from the outside of

a home. A common dictionary defines “alteration” as “the act or process of altering: the

state of being altered,” and the verb form, to alter, is “to make different without changing

into something else.” Alter, Alteration, Merriam-Webster’s Collegiate Dictionary (11th ed.

2003). This contract required Mr. Servance to remove the fire escape without otherwise

changing the house into something else—had the process gone as it should, the rest of the

house, including the wall, should have remained. They entered into a contract to alter this

house, not to demolish it, and Mr. Servance needed a license to enter into and perform that

contract.3

       And even viewed more holistically, the project still qualified as a home

improvement job. During the restitution hearing, Mr. Uzoukwu testified that he hired

Mr. Servance to carry out a “total renovation” of the home and that taking down the fire

escapes were part of that plan. Whether termed an “improvement,” a “modernization,” or

a “remodeling,” a broader project resulting in a greater transformation would still be a



3
  Because we are focused here on whether the services at issue in this case qualified as a
home improvement project subject to the licensing requirement, we have no occasion to
analyze the full contours of the term “demolition” or whether, under different
circumstances, the removal of a building element might qualify as a demolition rather than
a home improvement.
home improvement. Nothing in the language of the contract or the testimony at the

restitution hearing reflects any intention to remove exterior walls from the home or to tear

down the home to build something new in its stead. This contract fit within BR § 8-

101(g)(1)’s definition of “home improvement.” And by selling and performing this home

improvement services without a license, Mr. Servance violated BR § 8-601 (as his guilty

plea confirmed), and Mr. Uzoukwu was a victim of this crime.

       From there, Mr. Uzoukwu was entitled, under CP § 11-603, to seek restitution to

the extent his property was damaged or destroyed as a direct result of the crime:

              (a) A court may enter a judgment of restitution that orders a
              defendant or child respondent to make restitution in addition to
              any other penalty for the commission of a crime or delinquent
              act, if:
                     (1) as a direct result of the crime or delinquent act,
                     property of the victim was stolen, damaged, destroyed,
                     converted, or unlawfully obtained, or its value
                     substantially decreased;
                     (2) as a direct result of the crime or delinquent act, the
                     victim suffered:
                            (i) actual medical, dental, hospital, counseling,
                            funeral, or burial expenses or losses;
                            (ii) direct out-of-pocket loss;
                            (iii) loss of earnings; or
                            (iv) expenses incurred with rehabilitation . . . .

       A “direct result” of a crime occurs “where there is no intervening agent or

occurrence separating the criminal act and the victim’s loss.” In re Cody H., 452 Md. at

195. And in this case there was no intervening cause: the damage to Mr. Uzoukwu’s home,

and the $17,051.61 of financial losses he documented, occurred as a “direct result” of Mr.

Servance, an unlicensed home improvement contractor, pulling the fire escape off of the
house with a truck without first detaching it. We reverse the judgment and remand for a

new restitution hearing and determination.

                                         JUDGMENT OF THE CIRCUIT COURT
                                         FOR BALTIMORE CITY REVERSED AND
                                         CASE REMANDED FOR FURTHER
                                         PROCEEDINGS CONSISTENT WITH
                                         THIS OPINION. COSTS TO BE PAID BY
                                         APPELLEE KEVIN SERVANCE.